Citation Nr: 0617671	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-39 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which continued a 50 percent rating for PTSD.  
The veteran testified at a May 2005 videoconference hearing 
before the Board, and the certified transcript is of record.  

In the May 2004 rating decision, the RO also denied 
entitlement to a total rating based on individual 
unemployability (TDIU), but the veteran did not appeal that 
issue.  Therefore, the only issue before the Board is as 
listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) directs 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits.  During the pendency 
of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, 
including:  1) veteran status; 2) existence of a disability; 
(3) a connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  19 Vet. App. 473 (2006).

There is no evidence that the veteran was provided VCAA 
notice of the information and evidence needed to demonstrate 
entitlement to service connection for an increased rating for 
PTSD.  The veteran did not receive VCAA notice prior to the 
September 2003 rating decision granting entitlement to 
service connection for PTSD.  In November 2003, the veteran 
claimed entitlement to a total rating based on individual 
unemployability (TDIU) and an increased rating for PTSD.  In 
a letter dated in December 2003, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to TDIU, but the letter did not address 
entitlement to an increased rating for PTSD.  

The record shows that the veteran was last evaluated by VA 
for his PTSD in March 2004.  Subsequent to his examination, 
in his October 2004 substantive appeal, the veteran asserted 
that his PTSD had increased in severity.  He similarly noted 
a worsening of this disability during the May 2005 Board 
hearing.  While a new examination is not required simply 
because of the time that has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Accordingly, in order to accurately assess the 
severity of the veteran's PTSD, he should be afforded a new 
and contemporaneous VA PTSD examination.  See 38 U.S.C.A. 
§ 5103A(d).

Also, during the May 2005 video conference hearing, the 
veteran testified that he was receiving benefits from the 
Social Security Administration (SSA).  He said he thought 
they were disability benefits, but he wasn't sure.  
Accordingly, an attempt should be made to obtain pertinent 
records from the SSA.  See Murincsak v. Derwinski, 2 Vet App 
363 (1992).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Provide the veteran notice of the 
information and evidence needed to 
demonstrate entitlement to an increased 
rating for PTSD.  Include notice of the 
evidence needed to demonstrate the 
effective date of an award and degree of 
disability for a higher evaluation.  Allow 
the veteran opportunity to provide 
additional evidence to substantiate his 
claim.

2.  Request from the SSA a copy of all 
determinations regarding disability 
benefits, to include the underlying medical 
records that were considered in regard to 
the determination(s).

3.  The veteran should be scheduled for a 
VA PTSD examination to determine the 
current nature and severity of his 
service-connected PTSD.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  
Examination findings should be reported to 
allow for evaluation of PTSD under 38 
C.F.R. § 4.130, Code 9411 (2005).

4.  When the development is complete, 
review the case on the basis of any 
additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

